Case: 1:16-cv-08637 Document #: 4187 Filed: 01/19/21 Page 1 of 12 PageID #:277504


                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS

                                                    Civil Action No. 1:16-cv-08637
IN RE BROILER CHICKEN ANTITRUST
LITIGATION                                          Judge Thomas M. Durkin

                                                    Magistrate Judge Jeffrey T. Gilbert
THIS DOCUMENT RELATES TO:

Services Group of America, Inc. v. Tyson
Foods, et al., Case No. 1:19-cv-04194
                                                    Honorable Thomas M. Durkin
And                                                 Honorable Jeffrey T. Gilbert

The Direct Purchaser Plaintiff Action

         NOTICE OF OPT-OUT AND OBJECTION TO LIST OF OPT-OUTS WITH
    RESPECT TO THE DIRECT PURCHASER CLASS PLAINTIFFS’ SETTLEMENTS
      WITH GEORGE’S AND PECO DEFENDANTS, OR IN THE ALTERNATIVE,
              MOTION FOR LATE OPT-OUT FROM THE SETTLEMENTS

       Services Group of America, Inc. (“SGA”) is a Direct Action Plaintiff who has filed an opt-

out lawsuit, individually and as an express assignee of its former subsidiaries Food Services of

America, Inc. (“FSA”), Systems Services of America, Inc. (“SSA”), and Ameristar Meats, Inc.

(“Ameristar”), against George’s, Inc. and George’s Farms, Inc. (“George’s”) and Peco Foods, Inc.

(“Peco”), as well as other defendants.

       SGA respectfully files this Notice of Opt-Out and Objection to the List of Persons and

Entities Who Requested Exclusion from the Settlements Between the Direct Purchaser Plaintiffs

and George’s, Peco, and Amick Farms, LLC (“Amick”) 1 (ECF Dkt. Nos. 3567, 3777, 3944), or

in the alternative moves for an extension of the opt out deadline to allow SGA’s claims, including




1 Collectively, George’s, Peco, and Amick are referred to herein as the “Settling Defendants.”
The settlements between the Direct Purchaser Plaintiffs and the Settling Defendants are referred
to herein as the “Settlements.”

                                                1
Case: 1:16-cv-08637 Document #: 4187 Filed: 01/19/21 Page 2 of 12 PageID #:277505


those assigned to SGA by its former subsidiaries FSA, SSA, and Ameristar (the “SGA

Subsidiaries”), to be excluded from the Settlements.

       I.      Background

       On December 20, 2019, the Court granted preliminary approval of the Settlements. (ECF

Dkt. No. 3359). This Order was subsequently corrected on January 8, 2020. (ECF Dkt. No. 3394).

Among other things, the January 8, 2020 Order states that the notice would include “individual

notice via mail and email to all members who can be identified through reasonable effort.” Despite

the Court’s Order, the Claims Administrator sent no notices whatsoever to SGA, FSA, SSA, or

Ameristar, even though the correct address information for the SGA Subsidiaries are included in

transactional data from the Settling Defendants and the data produced by SGA. Decl. Gregory J.

Casas, ¶ 12; Declaration of Dianne Shay, ¶¶ 3-4. Moreover, SGA’s suit against George’s and Peco

was on file with this Court. (ECF Dkt. No. 2274-1).

       On April 15, 2020, the DPPs filed a Notice of Persons and Entities Who Requested

Exclusion from the Settlements. (ECF Dkt. No. 3567). That notice was amended on August 26,

2020. (ECF Dkt. No. 3777). The DPPs’ Notice of Persons and Entities Who Requested Exclusion

does not include SGA or the SGA Subsidiaries, despite SGA’s opt-out lawsuit against George’s

and Peco.

       Because SGA and the SGA Subsidiaries did not receive any notice that the Settling

Defendants would disregard SGA’s opt out and consider SGA and the SGA Subsidiaries among

the Settlement Class unless they sent a letter requesting exclusion, SGA was unaware of its

purported inclusion in the Settlement Class, the purported need to send a request of exclusion to

the Settling Defendants, and the deadlines related thereto. Decl. Gregory J. Casas, ¶ 11. SGA filed

a lawsuit opting out of the Direct Purchaser Plaintiff Class, individually and as assignee of the

SGA Subsidiaries, and continues to pursue this lawsuit against the Settling Defendants, including

                                                2
Case: 1:16-cv-08637 Document #: 4187 Filed: 01/19/21 Page 3 of 12 PageID #:277506


George’s and Peco. Id., ¶¶ 3, 5–11. By way of example, the Settlements include Amick as a settling

defendant with the Direct Purchaser Plaintiff Class. However, SGA participated in settlement

negotiations with Amick during the opt-out period, then after the close of the opt-out period

finalized the settlement and dismissed its opt-out lawsuit against Amick, which was entered on

May 7, 2020. (ECF Dkt. No. 3602); Decl. Gregory J. Casas, ¶ 4.

       On November 3, 2020, SGA sent settlement demand letters to George’s and Peco Foods.

Decl. Gregory J. Casas, ¶ 11. On December 1, 2020, George’s counsel replied asserting that

George’s had already settled with SGA and the SGA Subsidiaries as a member of the Direct

Purchaser Plaintiff Class. Id. This letter was the first communication expressing the Settling

Defendants’—or, rather, two of the three Settling Defendants’—view that Direct Action Plaintiffs

needed to send the Settling Defendants a letter requesting exclusion from the Settlement Class in

order to continue pursuing their direct action lawsuits. Id. On December 7, 9, and 14, 2020, SGA’s

counsel called and spoke with the Claims Administrator requesting where notices were sent, if

any, for SGA and the SGA Subsidiaries. Id., ¶ 12. The Claims Administrator did not have an

answer and said it would look into the issue. Id. On January 6, 2021, the Claims Administrator

finally responded by email, requesting again the names and addresses of the entities at issue “[i]n

order to conduct further research.” Id. Again, SGA and the SGA Subsidiaries are not aware of any

notices being delivered to them, and the Claims Administrator has not provided any indication

over the last month that it attempted to send any notices to SGA or the SGA Subsidiaries. Id.;

Declaration of Dianne Shay, ¶¶ 3–4.

       For the reasons stated below, SGA files this notice and motion respectfully requesting that

the Court order that the claims of SGA and the SGA Subsidiaries be excluded from the Settlements.

If this exclusion requires an adjustment to the amount or terms of the settlement agreement with

the DPP class, the settling parties should be free to make such adjustments. For its part, SGA

                                                3
Case: 1:16-cv-08637 Document #: 4187 Filed: 01/19/21 Page 4 of 12 PageID #:277507


remains interested in resolving this litigation, as indicated in its November 3, 2020 letter to

George’s and Peco.

       II.     Argument

   A. SGA effectively opted out of the Settlement through its litigation conduct during and
      after the opt-out period.

       Courts exercise “considerable flexibility” “in determining what constitutes an effective

request for exclusion.” In re Linerboard Antitrust Litig., 223 F.R.D. 357, 365 (E.D. Pa.), amended,

223 F.R.D. 370 (E.D. Pa. 2004) (citing Council on Social Work Education, Inc. v. Texas

Instruments, 105 F.R.D. 68, 71 (N.D. Tex. 1985)). “[C]onsiderable flexibility is desirable in

determining what constitutes an effective expression of a class member’s desire to exclude himself

and any written evidence of it should suffice.” In re Four Seasons Securities Laws Litig., 493 F.2d

1288, 1291 (10th Cir. 1974). This “considerably flexible” standard recognizes that potential class

members can opt out even if they do not adhere to the form requested by the class action notice.

Plummer v. Chem. Bank, 668 F.2d 654, 657 n.2 (2d Cir. 1982) (“If proposed class members are to

be permitted to opt out, we find nothing in Rule 23 which requires them to file written reasons for

their exercise of choice. Any reasonable indication of a desire to opt out should suffice.”).

       After the initial proposal of a settlement class, SGA and the Settling Defendants continued

litigating the opt-out case. SGA sent discovery requests to all defendants, including Peco,

George’s, and Amick, on December 17, 2019, and another set specifically to Amick in February

6, 2020. Decl. Gregory J. Casas ¶ 6. George’s and Peco then sent Requests for Admission and

Interrogatories in February and May 2020, respectively. George’s and Peco specifically sought

responses from the direct action plaintiffs including SGA but excluded the Direct Purchaser

Plaintiff Class from these requests due to the settlement, and George’s further excluded direct

action plaintiffs that did not sue George’s. Id., ¶ 8. Despite the Requests for Admissions being sent


                                                 4
Case: 1:16-cv-08637 Document #: 4187 Filed: 01/19/21 Page 5 of 12 PageID #:277508


near the end of the opt-out period and the Interrogatories after the close of the opt-out period,

George’s and Peco did not specifically exclude any direct action plaintiffs that did not separately

send timely opt-out letters. Id. SGA sent responses and objections to these Requests for Admission

and Interrogatories sent by all defendants, including Peco and George’s, on July 15, 2020 and

August 24, 2020, respectively. Id.

       Moreover, SGA participated in settlement negotiations with Amick during the opt-out

period and, following the close of the opt-out period, finalized the settlement and dismissed its

opt-out lawsuit against Amick. Decl. Gregory J. Casas, ¶ 4; (ECF Dkt. No. 3602). This

freestanding settlement was a clear expression of intent not to be part of the Settlement Class.

Consistent with the Amick settlement and ongoing opt-out cases against the other Settling

Defendants, SGA included George’s and Peco, but not Amick, in its list of named defendants in

the DAP Consolidated Complaint, filed October 23, 2020. (ECF Dkt. No. 3924, at 31).

       Accordingly, the Settling Defendants have been on notice that SGA was not, and did not

intend to be, part of the Settlements. SGA adequately opted out of the Settlements, both with

respect to its own claims and the assigned claims of the SGA Subsidiaries, because it gave

Defendants more than a reasonable indication of its intent to opt out. See Plummer v. Chem. Bank,

668 F.2d at 657 n.2.

   B. The Claims Administrator’s distribution of class notice concerning the Settlements
      was deficient and did not comport with due process.

       “Constitutional due process and Federal Rule of Civil Procedure 23(c)(2)(B) require that

absent class members receive ‘the best notice that is practicable under the circumstances, including

individual notice to all members who can be identified through reasonable effort.’” Schulte v. Fifth

Third Bank, 805 F. Supp. 2d 560, 595 (N.D. Ill. 2011). The provisions of Subdivision (c)(2) are

“designed to fulfill the requirements of due process to which the class action procedure is of course


                                                 5
Case: 1:16-cv-08637 Document #: 4187 Filed: 01/19/21 Page 6 of 12 PageID #:277509


subject.” Eisen v. Carlisle & Jacquelin, 417 U.S. 156, 173 (1974) (quoting Advisory Committee

Notes to Fed. R. Civ. P. 23). Notice must be “reasonably calculated, under all the circumstances,

to apprise interested parties of the pendency of the action and afford them an opportunity to present

their objections.” Id. at 174. “The means employed [to provide notice] must be such as one desirous

of actually informing the absentee might reasonably adopt to accomplish it.” Mullane v. Cent.

Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950).

       Here, the Claims Administrator did not send notice of the Settlements to SGA or the SGA

Subsidiaries, even though transactional data produced by George’s and Peco for the SGA

Subsidiaries and the transactional data produced by SGA contains addresses for SGA and the SGA

Subsidiaries. Decl. Gregory J. Casas, ¶ 12; Decl. of Dianne Shay, ¶¶ 3–4. In addition, SGA’s

address is readily located on its website. See Decl. of Dianne Shay, ¶ 5. Moreover, SGA had a

pending, publicly filed opt-out lawsuit against George’s and Peco, which expressly stated was

being pursued individually and as assignee of the SGA Subsidiaries, and which contained counsel

of record’s email and mailing addresses. Despite all of this, the Claims Administrator failed to

send a notice to SGA’s counsel, or to an address for SGA or the SGA Subsidiaries. Decl. Gregory

J. Casas, ¶ 12; Decl. of Dianne Shay, ¶¶ 3–4

       SGA has conducted a reasonable investigation and is not aware of anyone in SGA’s legal

department or leadership team having received class notice from the Claims Administrator in

connection with the Settlements. Decl. of Dianne Shay, ¶ 3. Despite repeated attempts by SGA in

December 2020 and January 2021 to obtain information from the Claims Administrator, the

Claims Administrator has yet to provide any evidence that it tried to notify SGA or the SGA

Subsidiaries. Therefore, the Claims Administrator’s procedures were not tailored to “readily

identif[y] [potential class members] through reasonable effort,” as required by Fed. R. Civ. P.

23(c)(2)(B).

                                                 6
Case: 1:16-cv-08637 Document #: 4187 Filed: 01/19/21 Page 7 of 12 PageID #:277510


       Although the Claims Administrator also published a notice, that notice was not sufficient

to meet the “best notice practicable” requirement of Fed. R. Civ. P. 23, especially where SGA’s

address and contact information were reasonably available to the Claims Administrator through

the lawsuit filed against George’s and Peco, Defendants’ own transactional data, and via the

internet. See Silber v. Mabon, 18 F.3d 1449, 1445 (9th Cir. 1994) (“The only ground stated by

Chief Judge Real for denying Argyris’s motion to be excluded was that he should have seen the

published notice in the Wall Street Journal. The order cannot be upheld on this reason alone

because the court cannot simply rely on notice by publication.”) (citing Mullane v. Central

Hanover Bank & Trust Co., 339 U.S. 306, 319 (1950)). As explained by the Claims Administrator

itself, “[t]he United States Supreme Court, in the seminal case of Eisen v. Carlisle & Jacqueline,

417 U.S. 156 (1974), clearly stated that direct notice (when possible) is the preferred method for

reaching a class.” Declaration of Jennifer Keough in Supp. of DPPs’ Mot. for Prelim. Approval of

the Settlements ¶ 15 (Dkt. No. 3325) (Dec. 11, 2019). According to this Court, “[w]here lists of

class members and their addresses are readily ascertainable, the court generally demands

individual notice” to comply with constitutional due process and Federal Rule of Civil Procedure

23(c)(2)(B). Schulte v. Fifth Third Bank, 805 F. Supp. 2d 560, 595 (N.D. Ill. 2011).

       Here, the notice procedures were constitutionally deficient. The Claims Administrator did

not exercise basic diligence or adhere to its own promises for contacting SGA (and perhaps other

DAP plaintiffs). First, JND did not use the Settling Defendants’ own transactional data to

determine addresses for the SGA Subsidiaries or the data produced by SGA to determine the

correct addresses. Second, JND indicated that it would “analyze the data and conduct address

research to verify Class Members’ mailing addresses, updating as necessary, before mailing the

Long Form Notice via first-class U.S. mail,” and that for notices returned as undeliverable without

a forwarding address, “JND [would] conduct advanced address research . . . .” Id. However, JND’s

                                                7
Case: 1:16-cv-08637 Document #: 4187 Filed: 01/19/21 Page 8 of 12 PageID #:277511


procedures failed to identify SGA or the SGA Subsidiaries as potential class members in the first

place, and an adequate “verification” and “advanced address research” does not appear to have

been conducted. This failure is especially plain when the addresses that JND stated it would use

were available from the Settling Defendants’ transactional data, SGA’s produced transactional

data, SGA’s own website, and other readily accessible public sources. As a result, the notice

process used for the Settlements do not satisfy due process or the requirements of Rule 23.

   C. The Court should permit SGA to opt out of the Settlements.

       When examining whether to enlarge the time for a party to submit an opt-out notice, the

excusable neglect standard under Fed. R. Civ. P. 6(b)(2) applies. Rule 6(b) states that “[w]hen an

act may or must be done within a specified time, the court may, for good cause, extend the time.

. . on motion made after the time has expired if the party failed to act because of excusable neglect.”

Fed. R. Civ. P. 6(b)(2). Four factors determine whether a party’s neglect is excusable: (1) the

danger of prejudice to the non-movant; (2) the length of the delay and its potential effect on judicial

proceedings; (3) the reason for the delay, including whether it was within the reasonable control

of the movant; and (4) whether the movant acted in good faith. See In re Processed Egg Products

Antitrust Litig., 130 F. Supp. 3d 945, 952 (E.D. Pa. 2015).

       In addition, there are two broad principles that courts take into consideration when

addressing the issue of whether the excusable neglect standard is met. First, the origin of Rule

23(c)(2), which provides for the binding effect of a judgment on members of a class who have not

expressly requested exclusion, “was to eliminate the practice of waiting to see if the adjudication

was favorable to the class before deciding whether to enter it.” Four Seasons, 493 F.2d at 1291.

Second, courts seek to prevent opt outs trying to gain a tactical advantage. Id. at 1290 (“There is

no indication that the tardiness was part of a strategy designed to get a tactical advantage.”).



                                                  8
Case: 1:16-cv-08637 Document #: 4187 Filed: 01/19/21 Page 9 of 12 PageID #:277512


       Here, the above factors favor exclusion of SGA’s claims, including those assigned to SGA

by the SGA Subsidiaries, from the Settlements. First, there is limited, if any, prejudice to the

Settling Defendants and no indication that SGA’s opt-out request would have any impact on the

Settlements. SGA filed its lawsuit prior to the Settlements and SGA has continued to litigate its

dispute with George’s and Peco throughout and after the opt-out period. Decl. Gregory J. Casas, ¶

¶ 3–11. The same is true for litigation against other DAPs, who received adequate notice of the

Settlement and predictably exercised their right to opt out. Settling with the class, therefore, never

promised to relieve George’s and Peco from the burden of continuing litigating against the DAPs.

On the other hand, if George’s and Peco “were to avoid defending the lawsuit filed by” SGA

because it “mistakenly failed to opt out,” George’s and Peco “would actually be enjoying an

undeserved windfall, because were it not for the mistake,” George’s and Peco “would have had to

litigate against” SGA. In re Processed Eggs Products Antitrust Litig., 130 F. Supp. 3d at 954. “In

the context of excusable neglect, when the claimed prejudice is, in reality, the loss of a windfall

rather than an affirmative injury to the non-movant, there is no real prejudice to the non-movant.”

Id. “As a result, to find prejudice, courts typically require more than the fact that the defendant

will face an additional lawsuit.” Id.

       Second, SGA is requesting a late opt-out for several reasons: (a) SGA did not receive class

notice from the Claims Administrator during the opt-out period; (b) as a result, and because SGA

was continuing to prosecute its pending direct action claims and George’s and Peco were

continuing to litigate their defenses against SGA, it was not clear what formal opt-out notification

was required as to the claims of SGA or those assigned to SGA by the SGA Subsidiaries; and (c)

clarity regarding the issue was delayed as a result of intervening disruptions attributable to Covid-

19. Decl. Gregory J. Casas, ¶¶ 3–12, Decl. of Dianne Shay, ¶¶ 3–4. See, e.g., In re Processed Egg

Products Antitrust Litig., 130 F. Supp. 3d 945 (E.D. Pa. Sept. 14, 2015) (finding excusable neglect

                                                  9
Case: 1:16-cv-08637 Document #: 4187 Filed: 01/19/21 Page 10 of 12 PageID #:277513


where the Kraft direct action plaintiffs’ counsel did not appreciate that Kraft needed to submit an

opt-out notice even though it had a pending lawsuit).

       Third, SGA has acted in good faith. SGA is not waiting to “see if the adjudication was

favorable to the class before deciding whether to enter it.” Four Seasons, 493 F.2d at 1291. Nor is

it seeking to obtain some tactical advantage. To the contrary, it is trying to be excluded from the

Settlements well before class certification, the close of discovery, or any decision on the merits.

SGA’s actions in discussing settlement with George’s and Peco and effecting a settlement with

Amick after the opt-out period demonstrates SGA’s good faith and mere excusable neglect in

seeking leave to submit a late opt-out notice.

       III.    Conclusion

       For the reasons stated above, SGA respectfully requests that it be deemed to have opted

out of the Settlements with respect to the claims brought by SGA individually and as assignee of

the SGA Subsidiaries’ claims due to conduct that put the Settling Defendants on notice that it was

not participating in the Settlements, and formal request for exclusion. Alternatively, SGA

respectfully requests that it be permitted to opt-out at this time because the notice was not adequate

as to SGA or the SGA Subsidiaries and failed to deliver on the Claims Administrator’s promised

method of providing notice, despite ready access to the information necessary to do so. If the Court

determines that SGA received proper notice, then any delay was at least excusable neglect under

Federal Rule of Civil Procedure 6(b).




                                                 10
Case: 1:16-cv-08637 Document #: 4187 Filed: 01/19/21 Page 11 of 12 PageID #:277514


Dated: January 19, 2021              Respectfully submitted,


                                           /s/ Thomas E. Dutton
                                     John F. Gibbons
                                     Illinois Bar No. 6190493
                                     gibbonsj@gtlaw.com
                                     Thomas E. Dutton
                                     Illinois Bar No. 6195923
                                     duttont@gtlaw.com
                                     GREENBERG TRAURIG, L.L.P.
                                     77 West Wacker Dr. Suite 3100
                                     Chicago, IL 60601
                                     Telephone: 312-456-8400
                                     Fax: 312-456-8435

                                     Gregory J. Casas (admitted pro hac vice)
                                     Texas Bar No.: 00787213
                                     casasg@gtlaw.com
                                     Erik Weber (admitted pro hac vice)
                                     Texas Bar No.: 240898587
                                     weberer@gtlaw.com
                                     GREENBERG TRAURIG, L.L.P.
                                     300 West Sixth Street, Suite 2050
                                     Austin, Texas 78701-4052
                                     Telephone: 512-320-7200
                                     Fax: 512-320-7210

                                     Dominic E. Draye (admitted pro hac vice)
                                     Arizona Bar No. 033012
                                     drayed@gtlaw.com
                                     GREENBERG TRAURIG, L.L.P.
                                     2375 East Camelback Road, Suite 700
                                     Phoenix, AZ 85016
                                     Telephone: 602-445-8000
                                     Fax: 602-445-8100

                                     Attorneys for Services Group of America, Inc.




                                       11
Case: 1:16-cv-08637 Document #: 4187 Filed: 01/19/21 Page 12 of 12 PageID #:277515


                                CERTIFICATE OF SERVICE

        I, Erik Weber, hereby certify that a true and correct copy of the foregoing Notice of Opt-

Out and Objection to List of Opt-Outs with Respect to the Direct Purchaser Class Plaintiffs’

Settlements with George’s and Peco Defendants, or in the Alternative, Motion for Late Opt-Out

from the Settlements was electronically filed with the Clerk of the Court using the CM/ECF system

on January 19, 2021, which constitutes service on counsel of record who are registered electronic

filing users.




                                               12
